DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 fails to further limit the method for storing data for identifying fabric information.  Claim 5, instead, introduces language supporting a data carrier for storing data.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duldhardt (US 2001/0017322).
Duldhardt teaches
Regarding claim 1, a method for storing data for identifying fabric information, comprising: dividing the fabric information into N types of data information according to information types (see figure 2), and
storing the N types of data information on a data carrier (transponders 8) in a form of codes respectively, and
different codes (care symbols 6) in a same type of data information represent different pieces of the fabric information defined specifically (paragraph 6);
the method for storing data for identifying fabric information according to claim 1, wherein bit numbers are allocated to each type of data information to store corresponding information according to the quantity of each type of data information in the N types of data information;
the method for storing data for identifying fabric information according to claim 2, wherein the N types of data information include fabric material information, fabric color information and fabric category information (paragraph 35), and
bit numbers occupied by the fabric category information > bit numbers occupied by the fabric color information > bit numbers occupied by the fabric material information (paragraph 21);
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilkinson et al. (US 2017/0259586) teach a process for manufacturing a woven label, containing a unique information, electronically readable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






January 14, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876